Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  March 9, 2007                                                                                        Clifford W. Taylor,
                                                                                                               Chief Justice

  130295(58)                                                                                         Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
                                                                                                       Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                     Stephen J. Markman,
                                                                                                                    Justices

  v                                                               SC: 130295
                                                                  COA: 256475
                                                                  Genesee CC: 03-012650-FH
  ALPHONZO LEON WRIGHT,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the motion by plaintiff-appellant for leave to file a
  supplemental argument is considered, and it is DENIED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 9, 2007                       _________________________________________
        s0306                                                                Clerk